*897ORDER
PER CURIAM.
Movant, Tonya Kay Sullivan-Harvey, appeals the motion court’s judgment denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pleaded guilty to one count of the Class B felony of attempted manufacture of a controlled substance, in violation of Section 195.211, RSMo.2000, and one count of the Class C felony of possession of a chemical with intent to create a controlled substance, in violation of Section 195.420, RSMo.2000. In her amended motion, Movant alleged her trial counsel was ineffective for failing to prepare Movant’s case for trial, and failing to request a change of judge.
We have reviewed the parties’ briefs and the record on appeal. Finding no clear error, we affirm. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The judgment denying post-conviction relief is affirmed. Rule 84.16(b).